Motion by Attorney General to vacate stay of execution denied 15 January 1999. Petition by plaintiff for writ of supersedeas denied 19 January 1999. Petition by Attorney General for writ of prohibition denied 19 January 1999. Petition by Attorney General for writ of certiorari to review the order of the Superior Court, Moore County denied 19 January 1999. Motion by Attorney General for reconsideration of orders denying State’s petition for writs of supersedeas, prohibition, stay dismissed 25 January 1999.